DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, filed on 06/29/2021, with respect to objection to claims 1, 11, and 18, have been fully considered and are persuasive. The amendment to the claims has overcome the objection. The objection to the claims has been withdrawn. 
Applicant’s arguments, with respect to objection to claims 11-17 for duplication, have been fully considered and are persuasive. The amendment to the claims has overcome the objection. The objection to the claims has been withdrawn. 
Applicant's arguments, with respect to rejection of claims 1-3, 5, 10-13, 15, and 17-19 on the ground of nonstatutory double patenting, have been fully considered but they are not persuasive. The rejection remains until a terminal disclaimer is filed and approved.
Applicant's arguments, with respect to rejection of claims 1-20 under pre-AIA  35 U.S.C. 103(a), have been fully considered but they are not persuasive.
Regarding the independent claims 1, 11, and 18, the applicant’s main argument is that, neither Eick nor Mussack tackle the problem of ‘dividing a data set into a first sub-volume and a second sub-volume’ in order to ‘render independently the first sub-volume and the second sub-volume’. Applicant also questioned the rationale of the combination of Eick and Mussack.
As cited in the office, the paragraphs [0117]-[0118] and [0121] of Eick et al shows that the image data is processed/handled as a plurality of image tiles. In paragraph [0121], it explicitly states, “The preprocessed image archive and ingest handlers 1222 and 1224 convert the provided image data into a plurality of tiles, which are provided to the map servlet 1210.” Back in paragraph [0099], it also explicitly states, “FIG. 3 illustrates image data 200 showing a satellite image of the world that has been ingested and divided by the map service 1200 into a plurality of tiles 210-290.” Each image tile is considered as a sub-volume of data, and is rendered independently. Therefore Eick et al discloses the feature of ‘dividing a data set into a first sub-volume and a second sub-volume’ in order to ‘render independently the first sub-volume and the second sub-volume’. Mussack et al is introduced to address the 3D volume rendering which Eick et al fails to disclose. Since the claims only recite the term of 3D volume rendering without any detail, its data is treated as any other image data as Eick et al and Mussack et al are combined. The 3D rendering may be ported into the image services in Eick et al.
As to the rationale of the combination of Eick and Mussack, both references used client server architectures or platforms. Making the image services in Eick et al to perform 3D volume rendering only adds an additional functionality if such a functionality is not already available. Therefore there is no issue of teaching away or changing the principle of operation.
In summary, the combination of Eick et al and Mussack et al would suggest all limitations of the claims, and render the claims obvious to a person having ordinary skill in the art at the time the invention was made. The same rationale applies to the dependent claims. Therefore claims 1-20 remain rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 1-3, 5, 10-13, 15, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 9-10, 12-13, and 15-17 of U.S. Patent No. 10,614,543 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite all limitations of the instant claims, as shown in the table below:
16/834909
10,614,543 B2
1. A system for rendering images comprising:
 
a) a render server program; 

b) a server memory; 

c) a server digital data processor; and 
d) one or more graphics processing units, 


where the render server program responds to a first render request of a first client, 

where the first render request is a first three dimensional (3D) volume rendering of a first data set located on the server memory to generate a first View, where the render server program divides the first data set into a first sub-volume and a second sub-volume, the render server program executes two or more first render commands to render independently the first sub-volume and the second sub-volume with the one or more graphics processing units, where the rendered first sub-volume and the rendered second sub-volume corresponding to the first View are stored in a first cache, 

where the render server program responds to a second render request from the first client, where the second render request is a second 3D volume 
where the render server program divides the first data set into a third sub-volume and a fourth sub-volume, where the third sub-volume corresponds with the first sub-volume, where the render server program executes one or more second render commands to render the fourth sub-volume with the one or more graphics processing units, where the rendered fourth sub-volume and the rendered first sub-volume stored in the first cache are used to generate the second View.

a) a render server; 
b) a render server program residing on the render server;
 c) a server memory accessible by the render server; and 

d) one or more graphics processing units (GPU) each including a GPU resource accessible by the render server;
 where the render server program responds to a first render request of a first client digital data processor in 


1,10,16
2,12
2,12
3,13
1,10,16
5,15
4,13
10,17
9,15

16
19
17

Comparing the instant claim 1 with the conflicting claim 10, although the claim languages may be different, the conflicting claim recites all limitations of the instant claim. Therefore the instant claim is an obvious variant of the conflicting claim. Other instant claims and corresponding conflicting claims are in the similar nature. Therefore the instant claims 1-3, 5, 10-13, 15, and 17-19 are obvious variants of the conflicting claims 1-2, 4, 9-10, 12-13, and 15-17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eick et al (U.S. Pub. 2007/0226314 A1, already of record), and in view of Mussack et al (U.S. Pub. 2007/0046966 A1, already of record).
Regarding claim 1, Eick et al teaches a system for rendering images (Fig. 4) comprising:
        a) a render server program (Fig. 4,1100);
        b) a server memory (Fig. 4, 1400); 
        c) a server digital data processor (Fig. 4. The server system is a computer system, which inherently has a CPU. For instance, in Fig. 2 of Mussack et al cited below, Server 102 has CPU 202.);
        d) one or more graphics processing units (paragraph [0006], microprocessor, computer graphics. The image service 1100 in Fig. 4 typically uses graphics processing units, as shown in paragraph [0031] of Mussack et al cited below (graphics accelerator hardware)), where the render server program responds to a first render request of a first client, where the first render request is a first  satellite image of the world that has been ingested and divided by the map service 1200 into a plurality of tiles 210-290.” Fig. 4, and paragraph [0117], “The requested image data is defined in an asynchronous image data request received from the thin or no client application 100. In various exemplary embodiments, the map servlet 1210 receives the image data request from the thin or no client application 100 and queries the cache manager 1410 over a bi-directional data path 1204 to determine if image tiles corresponding to the requested image data are already present in the tile cache 1400.”), where the rendered first sub-volume and the rendered second sub-volume corresponding to the first View are stored in a first cache (paragraphs [0118], [0121], “If image tiles corresponding to the requested image data have not already been stored in the tile cache 1400, the image data request from the thin or no client application 100 is forwarded from the map servlet 1210 to the extractor handlers 1240. The extractor handlers 1240 locate the requested image data in one of the plurality of image data sources 2100.” “The map servlet 1210 outputs the tiles as an asynchronous data stream 1202 to the thin or no client application 100. At the same time, the map servlet 1210 provides those image tiles over the bi-directional data path 1204 to the cache manager 1410 of the tile cache 1400. The cache manager 1410 stores the received tiles in the tile cache 1400, which stores the received tiles in case a subsequent request should again request that image data.”), where the render server program responds to a second render request from the first client, where the second render request is a second 
However, Eick et al does not teach three dimensional (3D) volume rendering. 
Mussack et al, in the same field of endeavor, teaches three dimensional (3D) volume rendering (paragraphs [0015], [0017], “Techniques for converting 3D data into a 2D displayable image, such as MPR, MIP, and VR”; “the processing three dimensional image data to form two dimensional image data comprises at least one of: multi-planar reformatting; minimum intensity projection, maximum intensity projection, and volume rendering”.). It is seen that, the image data source 2100 in Fig. 4 of Eick et al does not limit the types of rendering, see paragraph [0116]. The 3D volume rendering in Mussack et al may be used as an image data source in Eick et al. The combination of Eick et al and Mussack et al would yield the claimed invention. The rationale of the combination may be simple substitution of one known element for another to obtain predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the systems as shown in Eick et al and Mussack et al by including three dimensional (3D) volume rendering.
Regarding claim 2, Eick et al teaches where the render server program resides in the server memory (Fig. 4, 1100, 1400).
Regarding claim 3, the combination of Eick et al and Mussack et al would suggest where the first cache is accessible by the server digital data processor (Mussack et al discloses server cache memory, see Fig. 2, 204, and paragraph [0032], rapidly accessed by CPU 202. The tiles caching as in Eick et al).
Regarding claim 4, the combination of Eick et al and Mussack et al would suggest where the first cache is accessible by the first client (Mussack et al discloses client cache memory, see Fig. 2, 218, and paragraph [0032]. The tiles caching as in Eick et al may be performed in the client.)
Regarding claim 5, Eick et al teaches where the first cache resides in the server memory (Fig. 4, 1400).
Regarding claim 6, Eick et al teaches where the second View is stored in a second cache (paragraph [0117], for another request to generate another view. 
Regarding claim 7, Eick et al teaches where the second cache resides in the server memory (Fig. 4, 1400). 
Regarding claim 8, Eick et al teaches where the second cache is located in the first cache (Fig. 4, 1400. All caches may share the same memory.).
Regarding claim 9, the combination of Eick et al and Mussack et al would suggest where the first cache is selected from the group consisting of server cache, bus cache and AGP cache (Eick et al: Fig. 4, 1400; Mussack et al: Fig. 2, 204, server cache).
Regarding claim 10, the combination of Eick et al and Mussack et al would suggest where the first data set is generated by a device selected from the group consisting of a computer tomographic scanner (CT), a magnetic resonance imaging scanner (MRI), a confocal microscope, an ultrasound device, a positron emission tomographic scanner (PET), an x-ray scanner and other imaging devices (Mussack et al: paragraph 0010], CT).
Regarding claim 11, Eick et al teaches a system for rendering images (Fig. 4) comprising:
        a) a render server program (Fig. 4,1100);
        b) a server digital data processor (Fig. 4. The server system is a computer system, which inherently has a CPU. For instance, in Fig. 2 of Mussack et al cited below, Server 102 has CPU 202.);
        c) one or more graphics processing units (paragraph [0006], microprocessor, computer graphics. The image service 1100 in Fig. 4 typically uses graphics processing units, as shown in paragraph [0031] of Mussack et al cited below (graphics accelerator hardware)), where the render server program responds to a first render request of a first client, where the first render request is a first  satellite image of the world that has been ingested and divided by the map service 1200 into a plurality of tiles 210-290.” Fig. 4, and paragraph [0117], “The requested image data is defined in an asynchronous image data request received from the thin or no client application 100. In various exemplary embodiments, the map servlet 1210 receives the image data request from the thin or no client application 100 and queries the cache manager 1410 over a bi-directional data path 1204 to determine if image tiles corresponding to the requested image data are 
However, Eick et al does not teach three dimensional (3D) volume rendering. 
Mussack et al, in the same field of endeavor, teaches 3D volume rendering (paragraphs [0015], [0017], “Techniques for converting 3D data into a 2D displayable image, such as MPR, MIP, and VR”; “the processing three dimensional image data to form two dimensional image data comprises at least one of: multi-planar reformatting; minimum intensity projection, maximum intensity projection, and volume rendering
Regarding claim 12, the combination of Eick et al and Mussack et al where the render server program resides in a memory accessible to the server digital data processor (Eick et al: Fig. 4, 1100, 1400; Mussack et al: Fig. 2, Server 102, CPU 202).
Regarding claim 13, the combination of Eick et al and Mussack et al would suggest where the first cache is accessible by the server digital data processor (Mussack et al discloses server cache memory, see Fig. 2, 204, and paragraph [0032], rapidly accessed by CPU 202. The tiles caching as in Eick et al).
Regarding claim 14, the combination of Eick et al and Mussack et al would suggest where the first cache is accessible by the first client (Mussack et al discloses client cache memory, see Fig. 2, 218, and paragraph [0032]. The tiles caching as in Eick et al may be performed in the client.)
Regarding claim 15, Eick et al teaches where the first cache resides in the memory (Fig. 4, 1400).
Regarding claim 16, the combination of Eick et al and Mussack et al would suggest where the first cache is selected from the group consisting of server cache, bus cache and AGP cache (Eick et al: Fig. 4, 1400; Mussack et al: Fig. 2, 204, server cache).
Regarding claim 17, the combination of Eick et al and Mussack et al would suggest where the first data set is generated by a device selected from the group consisting of a computer tomographic scanner (CT), a magnetic resonance imaging scanner (MRI), a confocal microscope, an ultrasound device, a positron emission tomographic scanner (PET), an x-ray scanner and other imaging devices (Mussack et al: paragraph 0010], CT).
Regarding claim 18, Eick et al teaches a system for rendering images (Fig. 4) comprising:
        a) a render server program (Fig. 4,1100);
        b) a server memory (Fig. 4, 1400); 
        c) a server digital data processor (Fig. 4. The server system is a computer system, which inherently has a CPU. For instance, in Fig. 2 of Mussack et al cited below, Server 102 has CPU 202.);
        d) one or more graphics processing units (paragraph [0006], microprocessor, computer graphics. The image service 1100 in Fig. 4 typically uses graphics processing units, as shown in paragraph [0031] of Mussack et al cited below (graphics accelerator hardware)),  where the render server program responds to a first render request of a first client, where the first render request is a high-resolution satellite image of the world that has been ingested and divided by the map service 1200 into a plurality of tiles 210-290.” Fig. 4, and paragraph [0117], “The requested image data is defined in an asynchronous image data request received from the thin or no client application 100. In various exemplary embodiments, the map servlet 1210 receives the image data request from the thin or no client application 100 and queries the cache manager 1410 over a bi-directional data path 1204 to determine if image tiles 
However, Eick et al does not teach three dimensional (3D) volume rendering. 
Mussack et al, in the same field of endeavor, teaches three dimensional (3D)  volume rendering (paragraphs [0015], [0017], “Techniques for converting 3D data into a 2D displayable image, such as MPR, MIP, and VR”; “the processing three dimensional image data to form two dimensional image data comprises at least one of: multi-planar reformatting; minimum intensity projection, maximum intensity projection, and volume rendering”.). It is seen that, the image data source 2100 in Fig. 4 does not limit the types of rendering, see paragraph [0116]. The volume rendering in Mussack et al may be used as an image data source in Eick et al. The combination of Eick et al and Mussack et al would yield the claimed invention. The rationale of the combination may be simple 
Regarding claim 19, Eick et al teaches where the first cache resides on the server memory (Fig. 4, 1400).
Regarding claim 20, Eick et al teaches where the second View is stored in a second cache (paragraph [0117], for another request to generate another view. Paragraph [0127], “If feature tiles corresponding to the requested feature data have not already been stored in the tile cache 1400, the feature data request from the thin or no client application 100 is forwarded from the feature servlet 1310 to the data handlers 1330.” “ At the same time, the feature servlet 1310 provides those feature tiles over the bi-directional data path 1304 to the cache manager 1410 of the tile cache 1400. The cache manager 1410 stores the received tiles in the tile cache 1400, which stores the received feature tiles in case a subsequent request should again request that feature data.”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIZE MA/ Primary Examiner, Art Unit 2613